Citation Nr: 0109493	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-20 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for right paraspinal area 
myofascial syndrome, with reflex sympathetic dystrophy, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to October 
1987.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 1999, 
from the Department of Veterans Affairs (VA) Regional Office 
in Chicago, Illinois (RO).

The veteran has raised the issues of entitlement to service 
connection for left arm and bilateral foot disorders on both 
a direct basis, and secondary to his service connected right 
paraspinal area disorder.  He also has raised the issue of 
entitlement to a total rating for compensation purposes based 
upon individual unemployability.  These issues have not, 
however, been developed for appellate review and therefore 
they are referred to the RO for appropriate disposition.


REMAND

In February 2000, the Board received medical evidence from 
the veteran with regard to the claim on appeal.  Submission 
of additional evidence following certification of an appeal 
must be referred to the RO for review and preparation of a 
supplemental statement of the case, unless the veteran waives 
this procedural right.  38 C.F.R. § 20.1304(c) (2000).  This 
procedural right was not waived with regard to the 
aforementioned evidence.  

The veteran testified at a video hearing before the Board in 
February 2000, that he was receiving treatment from the 
Madison VA Medical Center and the clinic at Rockford Memorial 
Hospital.  The veteran has submitted treatment records from 
the Mayo Clinic and the University of Wisconsin Hospital and 
Clinic.  The veteran further testified that he was in the 
process of filing for Social Security Administration 
disability benefits.  When VA is put on notice prior to the 
issuance of a final decision of the possible existence of 
certain records and their relevance, the Board must seek to 
obtain those records before proceeding with the appeal.  
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  

Additionally, the veteran was last afforded a VA examination 
for his service-connected right upper extremity in 1998.  The 
United States Court of Appeals for Veterans Claims has held 
that the "fulfillment of the statutory duty to assist . . . 
includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The veteran has 
received treatment subsequent to the VA examination in 1998, 
and has testified that manifestations of this disorder have 
increased in severity.  As such, the Board concludes that an 
additional VA examination would provide a better record upon 
which a fair, equitable, and procedurally correct decision on 
the claim for entitlement to an increased rating right 
paraspinal area myofascial syndrome, with reflex sympathetic 
dystrophy can be made.  38 C.F.R. §§ 3.326, 3.327 (2000).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources, to include 
treatment records from the VA Medical 
Center in Madison, Wisconsin subsequent 
to January 2000, and the Rockford 
Memorial Hospital in Rockford, Illinois 
subsequent to December 1999.  
Furthermore, the RO should obtain from 
the Social Security Administration the 
records pertinent to the veteran's claim 
for Social Security disability benefits, 
as well as any medical records relied 
upon concerning that claim.  All attempts 
to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  The RO is reminded that 
under the Veterans Claims Assistance Act 
of 2000 efforts to secure government 
records must continue until it is 
reasonably certain that the records do 
not exist or that further efforts would 
be futile.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  

2.  Thereafter, the veteran should be 
afforded a VA neurologic examination to 
determine the extent of his 
service-connected right paraspinal area 
myofascial syndrome, with reflex 
sympathetic dystrophy.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
performed.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study and the 
examination report should reflect that 
such a review was made.  The examiner 
should specify which nerves in the 
veteran's right upper extremity are 
affected by reflex sympathetic dystrophy 
and the extent of disability in each 
nerve should be described as equivalent 
to mild, moderate, or severe incomplete 
paralysis, or complete paralysis.  The 
examiner is also requested to report the 
degree of limitation on normal 
functioning of the right upper extremity 
caused by pain and provide a complete and 
detailed discussion with respect to any 
weakness; fatigability; incoordination; 
restricted movement; or pain on motion.  
Rather than simply reporting that pain on 
motion is present, the examiner should 
provide a description of the effect, if 
any, of the veteran's pain on the 
function and movement of his right upper 
extremity.  38 C.F.R. § 4.40 (2000) 
(functional loss may be due to pain, 
supported by adequate pathology).  It 
should be specifically noted in the 
examination report if any complaints 
noted in the history provided by the 
veteran do not comport with or relate to 
either the physical findings on 
examination or the general nature of the 
current disability.  A complete rationale 
for all opinions should be provided.  Any 
report prepared should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative, which 
addresses any additional evidence 
submitted, to include the medical 
evidence received by the Board in 
February 2000.  The supplemental 
statement of the case should further 
document whether the veteran's claim for 
an increased rating should be submitted 
to the Chief Benefits Director or the 
Director, VA Compensation and Pension 
Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(2000).  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review, if otherwise in order.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


